Name: Commission Regulation (EC) No 763/1999 of 13 April 1999 on the transport of pigmeat to Russia
 Type: Regulation
 Subject Matter: Europe;  animal product;  trade policy;  organisation of transport;  mechanical engineering
 Date Published: nan

 EN Official Journal of the European Communities 14. 4. 1999L 99/18 COMMISSION REGULATION (EC) No 763/1999 of 13 April 1999 on the transport of pigmeat to Russia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2802/98 of 17 December 1998 on a programme to supply agricultural products to the Russian Federation (1), and in particular Article 4(2) thereof, Whereas Commission Regulation (EC) No 111/1999 (2) lays down general rules for the application of Regulation (EC) No 2802/98; Whereas an initial invitation to tender was opened by Regulation (EC) No 190/1999 (3), as amended by Regula- tion (EC) No 439/1999 (4), for the purpose of awarding contracts for the supply of a number of lots of pigmeat to be delivered to Community warehouses; whereas a new invitation to tender should be opened to award contracts for the transport of that pigmeat from the Community warehouses to Russia; Whereas the supply of 8 000 tonnes in two separate lots should be organised; Whereas the special conditions applicable to that supply should be defined as a supplement to the provisions laid down in Regulation (EC) No 111/1999; whereas the entry of force of those conditions should be immediate; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 An invitation to tender is hereby opened to establish the costs of supplying transport for a total of 8 000 tonnes net of pigmeat in two separate lots as defined in Annex I as a supply operation covered by Article 2(1)(b) of Regulation (EC) No 111/1999, in accordance with that Regulation and this Regulation. Article 2 1. For each of the lots, supply shall comprise: Ã¯ £ § take-over at the stage laid down in paragraph 2, and Ã¯ £ § transport by suitable means to the destinations and within the time limits laid down in Annex I. 2. The pigmeat lots must be kept available for the successful tenderers in the coldstores listed in Annex II. Removal must take place from 3 May 1999. With effect from 10 days after the above date, the successful tenderer shall be obliged to reimburse the Commission for all costs incurred by the latter as a result of a delay in take-over (parking, insurance, security, secur- ities, etc) as laid down in Article 5(1)(f)(4) of Regulation (EC) No 111/1999. Article 3 1. Tenders shall be lodged with the following agencies, whose addresses are given in Annex II: Ã¯ £ § for lot No 1: the German intervention agency, Ã¯ £ § for lot No 2: the Dutch intervention agency. The time limit for lodging tenders shall expire on 20 April 1999 at 12 p.m. (Brussels time). Should a lot not be successfully tendered for by the end of this period, tenders may be lodged for a second period expiring on 4 May 1999 at 12 p.m. (Brussels time). In that case, all the dates in Article 2 and Annex I shall be extended by two weeks. 2. Tenders shall cover the cost of transport of all the quantities in one lot to be taken over at the coldstores laid down in Article 2(2) and to be supplied to the destination laid down in Annex I. (1) OJ L 349, 24.12.1998, p. 12. (2) OJ L 14, 19.1.1999, p. 3. (3) OJ L 21, 28.1.1999, p. 14. (4) OJ L 52, 27.2.1999, p. 33. EN Official Journal of the European Communities14. 4. 1999 L 99/19 Article 4 1. The tendering security shall be EUR 25/tonne of pigmeat to be delivered. 2. The supply security shall be EUR 1718/tonne of pigmeat to be delivered. It must be lodged in accordance with Article 7(1) of Regulation (EC) No 111/1999 in favour of the intervention agency indicated in Article 3 for the lot in question. Article 5 The take-over certificate drawn up in accordance with Annex I of Regulation (EC) No 111/1999 shall be issued by the beneficiary country at the destinations and by the authorities listed in Annex III. Article 6 For the purposes of Article 13 of Regulation (EC) No 111/1999 the advance shall be paid on presentation of a take-over certificate covering the entire quantity to be delivered to a given destination on a given date. Payment shall be made within 30 days of presentation of the application for the advance accompanied by the requisite documentary evidence. Article 7 The successful tenderer shall insert in the transport docu- ments the special stamp established in the Annex to Commission Regulation (EC) No 385/1999 (1). Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 April 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 46, 20.2.1999, p. 48. EN Official Journal of the European Communities 14. 4. 1999L 99/20 Lot No 1 Lot No 2 ANNEX I PIGMEAT Final destinations These destinations are indicated for the purposes of drawing up the transport documents and of selecting the means of transport (railway wagons/trucks). However, the price to be tendered must not take account of the final destination, only the frontier point. Republic of Karelia 200 Republic of Komi 200 Arkhangelskaya oblast 200 Murmanskaya oblast 200 Bryanskaya oblast 200 Vladimirskaya oblast 400 Ivanovskaya oblast 400 Smolenskaya oblast 400 Tverskaya oblast 400 Tulskaya oblast 400 Yaroslavskaya oblast 400 Kirovskaya oblast 400 Nizhegorodskaya oblast 400 Astrakhanskaya oblast 200 Samarskaya oblast 100 300 Republic of Dagestan 200 Republic of Udmurtia 400 Permskaya oblast 400 Sverdloskaya oblast 800 Chelyabinskaya oblast 500 Kemerovskaya oblast 900 Total 4 500 3 500 Ã¯ £ § Delivery stage: product not unloaded at frontier point Krasnoye or Susemka. Ã¯ £ § Transport means: by land. In the event that certain final destination regions are supplied by rail and others by truck, tenders must be accompanied by two breakdowns drawn up in accordance with Annex II to Regulation (EC) No 111/1999 and the sum tendered must be equivalent to the weighted average of the costs per tonne. Ã¯ £ § Time limits for arrival at frontier points: Lot No 1: 15 June 1999 Lot No 2: 4 June 1999. EN Official Journal of the European Communities14. 4. 1999 L 99/21 ANNEX II Lot No 1 3 000 t: Nordfrost KÃ ¼hl- und Lagerhaus GmbH &amp; Co. KG Rosslauerstr. 51 D-39261 Zerbst 1 500 t: Nordfrost KÃ ¼hl- und Lagerhaus GmbH &amp; Co. KG Postfach 1340 D-26412 Schortens Lot No 2 1 000 t: Nordfrost KÃ ¼hl- und Lagerhaus GmbH &amp; Co. KG Im Gewerbegebiet HeidmÃ ¼rle D-26419 Schortens 500 t: Nordfrost KÃ ¼hl- und Lagerhaus GmbH &amp; Co. KG Thielebachstr. 6 D-34346 Hann MÃ ¼nden 500 t: Nordfrost KÃ ¼hl- und Lagerhaus GmbH &amp; Co. KG Max-Plank-Str. 14 D-27283 Verden 500 t: Horafrost NV Voermanstraat 5 B-8840 Staden 500 t: Grolleman Exploitatie MaatschappÃ ³ B.V. Industrieweg 23 NL-8121 B2 Olst 500 t: Daalimpex Coldstores B.V. Noorderkade 36 B NL-1948 NR BeverwÃ ³k Addresses of intervention agencies: Lot No 1 BLE Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung Adickesallee 40 D-60322 Frankfurt am Main Postfach 18 02 03 Tel.: (49 228) 68 20 Fax: (49 228) 682 72 72 Lot No 2 Laser Regio Zuidoost Slachthuisstraat 72 Postbus 965 6040 AZ Roermond Nederland Tel.: (31 475) 35 54 44 Fax: (31 475) 31 89 39. EN Official Journal of the European Communities 14. 4. 1999L 99/22 ANNEX III Place of take-over: Susemka, Krasnoye Bryansk and Smolensk for customs formalities. Authority empowered to issue the take-over certificates: V.O. Prodintorg 103084 Moscow Mjasnitskaya nl 47 M. Belokopytov M. Perekatev